Citation Nr: 1202986	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a chronic left hip disorder, to include injury residuals and osteoarthritis.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's service-connected lumbosacral spine degenerative joint disease and degenerative disc disease.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's service-connected right hip degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2008 rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board has reframed the issue of service connection for a left hip disorder as entitlement to service connection for chronic left hip disorder, to include injury residuals and osteoarthritis in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected lumbosacral spine and right hip disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's lumbosacral spine degenerative joint disease and degenerative disc disease and an initial disability evaluation in excess of 10 percent for his right hip degenerative joint disease.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The issues of service connection for a chronic left hip disorder and the evaluations of the Veteran's lumbosacral spine and right hip disorders are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDING OF FACT

In a January 21, 2011, written statement, received prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of the claim for service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the denial of the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In a January 21, 2011, written statement, received prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for bilateral hearing loss.  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issue of the Veteran's entitlement to service connection for bilateral hearing loss.  Therefore, it is dismissed.  


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.  


REMAND

The Veteran asserts that service connection for a chronic left hip disorder and increased initial evaluations for his lumbosacral spine and right hip disorders are warranted.  He requests that his claims be remanded to the RO so that he may be afforded additional VA evaluation.  

Initially, the Board observes that the Veteran appears to have had additional active duty following his initial period of active service.  In June 2006, the Veteran submitted a September 2, 1982, Air Force Report of Medical Evaluation conducted for commissioning.  The Veteran was found to be physically qualified for commissioning.  The Veteran described the document as a service treatment record.  The Board observed that the Veteran's complete periods of active service and/or active duty for training with the Air Force or other service entity after December 1966 have not been verified and associated service treatment records, if any, have not been requested for incorporation into the record.  

In reviewing the claims file, the Board observes that there appears to be a conflict in the clinical record as to whether the Veteran has a chronic left hip disorder.  While the report of an April 2006 VA examination for compensation purposes conveys that the Veteran was found to have no "l[eft] hip condition, per se," an August 2007 evaluation from J. Kleiner, M.D., states that the Veteran was diagnosed with left hip osteoarthritis.  

Additionally, the Veteran has testified on appeal that his lumbosacral spine and hip disabilities have increased in severity since his last VA examination for compensation purposes.  The Board notes that the Veteran was last afforded a VA examination for compensation purposes in June 2008.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, at the January 2011 videoconference hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he had been provided medication by VA and received recent magnetic resonance imaging studies and chiropractic treatment for his lumbosacral spine and hip disabilities.  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant military, VA, and private documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC), the Air Force or other appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training after December 1966 and forward all available service treatment records associated with such duty for incorporation into the record.  All records/responses received should be associated with the claims file.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic left hip disorder and his service-connected lumbosacral spine and right hip disorders, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  All records/responses received should be associated with the claims file.  

3.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record.  All records/responses received should be associated with the claims file.  

4.  Schedule the Veteran for VA examinations for compensation purposes in order to determine the nature and etiology of his claimed chronic left hip disorder and the nature and severity of his service-connected lumbosacral spine degenerative joint disease and degenerative disc disease and right hip degenerative joint disease.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

a.  With regards to the claimed chronic left hip disorder, all pertinent disabilities associated with the left hip found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service, specifically the Veteran's in-service parachute jumps and associated accidents.  If no disability of the left hip disorder is present, the examiner must state so.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

b.  With regards to the Veteran's increased rating claims for his service-connected back and right hip disabilities, all pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability for the back and right hip.  If feasible the examiner should portray any additional functional limitation of the back and right hip due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any of the other factors, that fact should be noted as well.  The examiner should express an opinion as to the impact of the Veteran's lumbosacral spine and right hip disabilities upon his vocational pursuits.  A rationale for any conclusion reached should be provided.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


